Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/21, 09/08/20 and 06/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring module”, “a determining module”, “a prompting module”, “a generating module”, “an adjusting module”, in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “an acquiring module”, “a determining module”, “a prompting module”, “a generating module”, “an adjusting module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an acquiring module”, “a determining module”, “a prompting module”, “a generating module”, “an adjusting module” coupled with functional language “configured to acquire”, “configured to determine”, “configured to prompt”, “configured to generate”, “configured to acquire”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “an acquiring module”, “a determining module”, “a prompting module”, “a generating module”, “an adjusting module” are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 1-2 and their corresponding descriptions in the specification (Paragraphs 0118-0120; Figures 1-2 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


4.) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a storage medium, wherein multiple instructions are stored in the storage medium. However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments (see Page 19, Lines 21-29 of the Specification).  The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).


5.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 6, 13 and 20, the claims mention “splicing the at least one photo according to photographing time to obtain an animation file”. It is unclear as to how splicing is performed using just one photo. Therefore, the mentioned portion of the claims renders the claims to be indefinite. 

Regarding claims 7 and 14, the claims mention “determine a quantity of the at least one photo”. It is unclear as to what is meant by determining a quantity of the at least one photo. What is meant by a quantity? Therefore, this portion of the claim is indefinite.  

In regard to claim 17, the claim mentions “match the keywords with preset at least one script summary”. It is unclear as to what is meant by “match the keywords with preset”. The mentioned portion of the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1-2, 8-9 and 15-17 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Johnson et al. (US Pub No.: 2017/0163866A1).

With regard to Claim 8, Johnson et al. disclose a video producing apparatus, applied to an electronic device (A computing device including an image-capture device and a control system, Abstract and Paragraph 0036. The imaging related commands may allow a user to record a video, Paragraph 0026; Figures 5a-5b. The system may be implemented in or take the form of other devices that support speech commands, such as a mobile phone, tablet computer, laptop computer, or desktop computer, among other possibilities, Paragraph 0036), comprising: 
an acquiring module, configured to acquire keywords set by a user (Speech commands relating to the image capture device), wherein the keywords comprise a participant and a participation event (While the one or more speech commands are enabled, the HMD/system may receive one or more verbal inputs corresponding to the one or more enabled speech commands, as shown in block 488. The method 480 continues at block 490 with performing an image-capture function corresponding to the one or more verbal inputs, Paragraph 0099; Figures 4b-4c, 5a);
a determining module, configured to determine multiple photographing tasks and a trigger condition for each of the photographing tasks according to the keywords (See the multiple photographing tasks such as record, time-lapse, panorama, sepia etc., Figures 5a-5b; Paragraphs 0026-0029); 
a prompting module, configured to prompt, according to the trigger condition, the user to perform photographing corresponding to a photographing task, so as to obtain at least one photo (The HMD/system may be configured to capture an image 504, Paragraph 0106. When the HMD enables speech commands, the HMD may display a visual cue that is indicative of the image-capture mode speech commands, as shown in screen view 506. In one example, a user may scroll through the menu of speech commands by looking up or down. In another example, a user may use a touchpad on the HMD to scroll through the menu of speech commands, Paragraph 0107. The user speaks the command "Record" 508 when the speech commands are enabled. The HMD may then switch to an advanced image-capture mode 505. The advanced image-capture mode 505 may include such functions as video recording, time-lapse photography, and panorama photography, as examples, Paragraph 0109 and Figures 5a-5b); and 
a generating module, configured to generate a video file according to the at least one photo (In response to the "Record" command, the HMD responsively begins to record a video with the image-capture device, as shown in screen view 510. The image captured 504 in response to the detected image-capture signal may be used as a thumbnail for the video recording, Paragraph 0109; Figures 5a-5b). 

Regarding Claim 9, Johnson et al. disclose the video producing apparatus according to claim 8, wherein the determining module is specifically configured to: 
match the keywords with at least one preset script summary (The keywords spoken/entered by the user correspond/match to at least one preset script summary such as record, time-lapse etc., Figures 5a-5b; Paragraphs 0107-0109); 
search for corresponding multiple photographing tasks according to a script summary successfully matched (The multiple photographing tasks are in accordance to a script summary that is matched, Figures 4a-5b; Paragraphs 0107-0111); 
extract photographing background information from each photographing task (Each task has a photographing background information. For instance, the speech commands may include various image processing filter commands, such as "Black and White," "Posterize," and "Sepia" as examples. Such commands would apply an image filter to the image just captured by the image-capture device in response to the image-capture signal. For example, an image-capture signal may be detected, and the image-capture device responsively captures an image, as shown in screen view 504. In response to image being captured, the HMD may enable speech commands and may display the potential commands as shown in screen view 506. The user may speak the command "Sepia" 512 to apply a sepia filter to the image just captured. The filtered image may be displayed, as shown in screen view 514, Paragraph 0111); and 
generate a corresponding trigger condition according to the photographing background information (The speech commands may include various image processing filter commands, such as "Black and White," "Posterize," and "Sepia" as examples. Such commands would apply an image filter to the image just captured by the image-capture device in response to the image-capture signal, Paragraph 0111 and Figures 5a-5b). 

With regard to method Claims 1-2, the claims correspond to apparatus claims 8-9 and are also rejected as discussed in the above rejections to apparatus claims 8-9. 

In regard to computer program storing Claim 15, this claim corresponds to apparatus claim 8 and method claim 1 and is also rejected as discussed in the above rejections to claims 1 and 8 (Also see Paragraphs 0114-0118). 

Regarding Claim 16, Johnson et al. disclose an electronic device comprising a processor and a memory, wherein the processor is electrically connected to the memory, the memory is configured to store instructions and data, and the processor is configured to execute the acts in the video producing method of claim 1 (See above rejection to method Claim 1 and apparatus claim 8. The disclosed methods can be implemented by computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, or on other non-transitory media or articles of manufacture, Paragraphs 0114-0118 and Figure 6).

In regard to Claim 17, Johnson et al. disclose the electronic device according to claim 16, wherein the processor is specifically configured to: 
match the keywords with preset at least one script summary (The keywords spoken/entered by the user correspond/match to at least one preset script summary such as record, time-lapse etc., Figures 5a-5b; Paragraphs 0107-0109); 
search for corresponding multiple photographing tasks according to a script summary successfully matched (The multiple photographing tasks are in accordance to a script summary that is matched, Figures 4a-5b; Paragraphs 0107-0111); 
extract photographing background information from each photographing task (Each task has a photographing background information. For instance, the speech commands may include various image processing filter commands, such as "Black and White," "Posterize," and "Sepia" as examples. Such commands would apply an image filter to the image just captured by the image-capture device in response to the image-capture signal. For example, an image-capture signal may be detected, and the image-capture device responsively captures an image, as shown in screen view 504. In response to image being captured, the HMD may enable speech commands and may display the potential commands as shown in screen view 506. The user may speak the command "Sepia" 512 to apply a sepia filter to the image just captured. The filtered image may be displayed, as shown in screen view 514, Paragraph 0111); and 
generate a corresponding trigger condition according to the photographing background information (The speech commands may include various image processing filter commands, such as "Black and White," "Posterize," and "Sepia" as examples. Such commands would apply an image filter to the image just captured by the image-capture device in response to the image-capture signal, Paragraph 0111 and Figures 5a-5b). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.) Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub No.: 2017/0163866A1) as applied to claims 1, 8 and 16 above, and further in view of Dukellis et al. (US Pub No.: 2010/0220197A1).

With regard to Claim 13, Johnson et al. do not explicitly disclose the video producing apparatus according to claim 8, wherein the generating module is specifically configured to: splice the at least one photo according to photographing time to obtain an animation file; acquire an audio file set by the user; and synthesize the animation file and the audio file into a video file. Dukellis et al. teach of a video producing apparatus where a generating module splices the at least one photo according to photographing time to obtain an animation file; acquire an audio file set by the user; and synthesize the animation file and the audio file into a video file, 
(Dukellis et al. teach of creating motion photo videos or MPVs from photographs, video segments, personal narratives or animation by use of templates. Templates are created for specific songs, may be created or further modified by any person. MPVs are novel because they very quickly and inexpensively enable users to select a song and accompanying pre-made template and create a high-quality synchronized custom music video using their own hand-selected visual material. These custom videos can be shared by users with friends or can be published on the Internet and can be easily modified by swapping visual material or updating templates. Additionally, image capture devices may be employed to assist the user in capture, composition, and selection of images to be placed in pre-defined template bins, resulting in instant high-quality director-assisted video creation, Abstract of Dukellis et al.. Dukellis et al. teach of case where a camera will take photos though other similar embodiments would include video, animations, text, or other visual materials. The user starts by choosing a song, mood, or theme 2000 for which to create a video. The user can view templates 2010 built on that song, mood, or theme to identify which template will be selected for modification. There may be multiple templates made by a variety of template composers that are all built upon an identical song. 
In 2020 the user selects the template to use, possibly including the purchase of the song and template at this stage. In 2030 the user views the instructions contained within the template about characteristics of the images to capture or find for placement into a bin, a series of bins (most likely in the form of a list). In 2040 the user begins to look at the first bin which requires an image, and in 2050 instructions and lyrics about what the image should contain are included. Additionally, while in this bin the corresponding section of the song may play so that the user can feel mood of the music and hear lyrics. In 2060, a user takes one or more multiple pictures which are stored into the currently selected bin. One of these images will occupy the bin and that image will be selected in 2070 by the user. It may default to the last picture taken in the bin. Certain bins may require multiple images to be included and these could be selected from the bin. In 2080 the user proceeds to the next bin either automatically after capturing an image, selecting an image, or manually indicating to proceed. After the last bin is filled, 2090 allows the user to view the full movie with their images, Figure D13; Claims 1-6 and Paragraph 0066 of Dukellis et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the system from the teachings of Johnson et al. to splice the at least one photo according to photographing time to obtain an animation file and acquire an audio file set by the user while synthesizing the animation file and the audio file into a video file as taught by Dukellis et al., because doing so offers a user the ability to create a personalized music video to their liking that captures a mood, Paragraphs 0003-0004, 0006, 0031, 0066 of Dukellis et al.). 

With regard to Claim 14, Johnson et al. and Dukellis et al. disclose the video producing apparatus according to claim 13, wherein the generating module is specifically configured to: determine a quantity of the at least one photo; select an animation template corresponding to the quantity; and fill the at least one photo into the animation template in a mapping mode (A user selects a quantity of images, Paragraph 0026; Figure D16 of Dukellis et al..  The template composer first chooses a song and then, while listening to the song, cuts the timeline of the song into bins. Each bin is defined by where a new image will begin to appear and where an image will disappear. These bins are tied directly to the timeline of the song and can be edited graphically, with or without an image occupying the bin, for precision as defined below in an object called a time mesh. An image may be defined as a single digital image or photograph, a video object, or an animated video object, Figure D1 and Paragraph 0027 of Dukellis et al.. As mentioned above, it would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the system in the teachings of Johnson et al. to determine a quantity of the at least one photo; select an animation template corresponding to the quantity; and fill the at least one photo into the animation template in a mapping mode as taught by Dukellis et al., because doing so offers a user the ability to create a personalized music video to their liking that captures a mood, Paragraphs 0003-0004, 0006, 0031, 0066 of Dukellis et al.). 

With regard to method Claims 6-7, the claims correspond to apparatus claims 13-14 and are also rejected as discussed in the above rejections to apparatus claims 13-14. 

In regard to Claim 20, Johnson et al. do not explicitly disclose the electronic device according to claim 16, wherein the processor is specifically configured to: splice the at least one photo according to photographing time to obtain an animation file; acquire an audio file set by the user; and synthesize the animation file and the audio file into a video file. Dukellis et al. teach of a video producing apparatus where a generating module splices the at least one photo according to photographing time to obtain an animation file; acquire an audio file set by the user; and synthesize the animation file and the audio file into a video file, 
(Dukellis et al. teach of creating motion photo videos or MPVs from photographs, video segments, personal narratives or animation by use of templates. Templates are created for specific songs, may be created or further modified by any person. MPVs are novel because they very quickly and inexpensively enable users to select a song and accompanying pre-made template and create a high-quality synchronized custom music video using their own hand-selected visual material. These custom videos can be shared by users with friends or can be published on the Internet and can be easily modified by swapping visual material or updating templates. Additionally, image capture devices may be employed to assist the user in capture, composition, and selection of images to be placed in pre-defined template bins, resulting in instant high-quality director-assisted video creation, Abstract of Dukellis et al.. Dukellis et al. teach of case where a camera will take photos though other similar embodiments would include video, animations, text, or other visual materials. The user starts by choosing a song, mood, or theme 2000 for which to create a video. The user can view templates 2010 built on that song, mood, or theme to identify which template will be selected for modification. There may be multiple templates made by a variety of template composers that are all built upon an identical song. 
In 2020 the user selects the template to use, possibly including the purchase of the song and template at this stage. In 2030 the user views the instructions contained within the template about characteristics of the images to capture or find for placement into a bin, a series of bins (most likely in the form of a list). In 2040 the user begins to look at the first bin which requires an image, and in 2050 instructions and lyrics about what the image should contain are included. Additionally, while in this bin the corresponding section of the song may play so that the user can feel mood of the music and hear lyrics. In 2060, a user takes one or more multiple pictures which are stored into the currently selected bin. One of these images will occupy the bin and that image will be selected in 2070 by the user. It may default to the last picture taken in the bin. Certain bins may require multiple images to be included and these could be selected from the bin. In 2080 the user proceeds to the next bin either automatically after capturing an image, selecting an image, or manually indicating to proceed. After the last bin is filled, 2090 allows the user to view the full movie with their images, Figure D13; Claims 1-6 and Paragraph 0066 of Dukellis et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the system from the teachings of Johnson et al. to splice the at least one photo according to photographing time to obtain an animation file and acquire an audio file set by the user while synthesizing the animation file and the audio file into a video file as taught by Dukellis et al., because doing so offers a user the ability to create a personalized music video to their liking that captures a mood, Paragraphs 0003-0004, 0006, 0031, 0066 of Dukellis et al.). 


8.) Allowable Subject Matter
Claims 3-5, 10-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697